Citation Nr: 1608174	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, including as secondary to herbicide exposure.

2.  Entitlement to service connection for scar tissue of the lungs, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He did not appear for a scheduled hearing and withdrew the request in writing in January 2012.  

In November 2012 and January 2014, the Board remanded the claims for further development.  The requested development was completed and the claims have been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A lung disorder, to include COPD and emphysema, was not manifest during service and is not attributable to service.  

2.  Scar tissue of the lungs was not manifest during service and is not attributable to service.

3.  The Veteran's use of tobacco products post service was not secondary to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  A lung disorder, to include COPD and emphysema, was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §3.303 (2015).

2.  Scar tissue of the lungs was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The Veteran's use of tobacco products post-service is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in June 2008, November 2008, and February 2010.  The claim was last adjudicated in April 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, service personnel records, and lay statements have been associated with the record.  The Veteran claims that records from August 1969 are missing from his service treatment records.  Specifically, the Veteran claims that he was an inpatient in the 1st Brigade 5th Mech Inf. Hospital and the 95th Evac Hospital.  There are indications in his service medical records that he was to be admitted to a hospital and that he was treated at the 95th Evac Hospital.  However, there are no inpatient records in his file.  A request for complete medical and dental records was made in March 2007 via the Personnel Information Exchange System (PIES).  A PIES response indicates that all records were mailed.  Given the possible absence of service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In response to Board remands, VA afforded the Veteran a December 2012 VA examination and in March 2015, VA obtained an additional medical etiological opinion with respect to his lung and scar tissue disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  The March 2015 VA examiner expressly opined as to whether the Veteran's lung disorders were due to herbicide exposure in service.  An April 2015 VA mental health examination was also conducted which provided an adequate opinion as to whether the Veteran's history of smoking was related to his PTSD.  Therefore the Board finds that the Veteran has been provided adequate medical examinations that comply with the Board remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (adequacy of examinations); 

In addition to examinations, the January 2014 Board remand also directed that the AOJ associate outstanding VA treatment records for the period since December 2012 with the file.  Such action has been performed.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).   See 38 U.S.C.A. § 1103 (2014); 38 C.F.R. § 3.300 (2015).  However, VA's General Counsel held that neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by a veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran served as a U.S. Army clerk with service in the Republic of Vietnam from November 1968 to November 1969.  Therefore, he is presumed to have been exposed to certain herbicide agents.  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases that include respiratory cancer but not obstructive diseases or pulmonary scarring.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

The Veteran contended in a July 2008 statement, a June 2009 notice of disagreement, and a March 2010 substantive appeal that his lung disability, including COPD, emphysema, and scar tissue of the lungs first manifested as shown by inpatient treatment in service in June 1969 for respiratory distress and that the symptoms persisted and worsened since that time.  He contended that the respiratory disease was caused by exposure to certain herbicide agents during service in Vietnam.  In a December 2014 brief, the Veteran's representative further contended that the Veteran's long history of tobacco use was a form of self- treatment for service-connected posttraumatic stress disorder and therefore that service connection on a secondary basis for tobacco use and lung disease is warranted.  

On review of the record, service treatment records show that the Veteran was treated in January and February 1968, February 1969, and July and August 1969 for wheezing, nasal congestion, and general malaise.  In 1968 and early 1969, the diagnoses were "cold" or upper respiratory infection, treated with rest and medication.  In July of 1969, the Veteran was noted to have a fever (102 degrees) and chest pain.  He was confined to quarters.  On August 1969 he was noted to have fever (100.8 degrees) and a mild cough.  He was sent to "B Company 75th Spt. for evaluation."  Once there, he was diagnosed as having a Viral Syndrome with a plan to "adm(it) to ward."  There is documentation on a "Health Record" form that he was at the 95th Evac hospital outpatient clinic in May 1971.  There are no detailed inpatient records or further outpatient records in the file.  In a November 1970 discharge physical examination, the Veteran reported that he experienced chronic nasal congestion but denied any history of chronic shortness of breath, chest pain, or chronic cough.  The examiner found the lungs and chest to be normal. 

Following service and starting with VA treatment in April 2002, the Veteran underwent several imaging studies and was diagnosed with emphysema and COPD with indications of biapical blebs and small calcified granuloma.  See November 2003, and January 2006 VA treatment records.  He reported a 40 pack year history of cigarette smoking but that he quit in 2006.  

The Veteran also received on-going VA mental health treatment, underwent mental health examinations, was diagnosed with PTSD arising from traumatic events in Vietnam, and was awarded service-connection for PTSD.  These treatment and examination records are silent for any reports by the Veteran or comments by clinicians of self-treatment of the disease by smoking.   

A December 2012 VA examination report noted a review of the claims file and the Veteran's contention that his current disease first manifested during service in 1969.  The examiner found that the respiratory disease was not incurred or caused by service because of the absence of treatment from 1969 to 2002 and that it was most likely caused by cigarette smoking.  The examiner did not specifically address causation or aggravation by exposure to herbicides.  

A March 2015 VA medical opinion held that, after review of the claims file, it was less likely than not that the Veteran's COPD and lung scarring were incurred in or caused by service.  The rationale was that the viral syndrome the Veteran experienced in service, including wheezes on auscultation, is common due to mucosal secretions and does not represent an obstructive disease.  Furthermore, the examiner reasoned, this was one isolated incident with no evidence of chronicity.  The records and the discharge examination do not show evidence of a lung disease or a chronic condition.  COPD or lung scar are not causally associated with herbicide exposure, according to the examiner.  The examiner concluded there is no data in the service treatment records which shows the Veteran's viral syndrome was a precursor to COPD or lung scar.

As to the theory that service-connected PTSD may have caused the Veteran to smoke cigarettes, which may have been a cause of the Veteran's COPD and lung disease, the April 2015 VA medical opinion specifically considered whether the Veteran's PTSD proximately caused his cigarette smoking.  Although a remote possibility was conceded, the examiner stated that he was "unable to opine that it is at least as likely as not that PTSD caused the Veteran to use tobacco products after service."

After Based on a review of the record, the Board finds that service connection for a lung disorder and for scar tissue of the lungs is not warranted.  With respect to service connection on the basis of herbicide exposure for the disorders, the disorders are not entitled to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309.  As for direct service connection for such disorders due to herbicide exposure, the most probative evidence, namely, the March 2015 VA medical opinion, was negative as to a causal association with herbicide exposure. The Veteran's lay assertions supporting his claim are of considerably less probative weight than the opinion of the VA medical examiner.  The VA examiner is a medical professional who reviewed the claims file and considered the reported history.  The examiner used his expertise in reviewing the facts of this case and determined that the lung disorders were unrelated to the Veteran's presumed exposure to herbicides in service.

With respect to service connection on the basis of an on-going disease, the March 2015 VA examiner found the service medical records showed an upper respiratory infection which did not represent obstructive disease.  The examiner further found that it was one isolated incident with no evidence of chronicity.  Such examination is highly probative.  Moreover, the Veteran's lungs were found to be normal at separation from service.  Finally, the examiner attributed the Veteran's lung disorder to his heavy smoking history.  The Board assigns significantly more probative value to the foregoing findings than the Veteran's lay assertions that his lung disorders began in service, continued after service, and are due to service.  This is because of the medical examiner's superior training, knowledge and experience, and because the separation examination report was prepared close in time to the event it describes.  On the other hand, the Veteran's claim is made more than thirty years after service.  

As for the assertion that smoking, which a VA examiner has attributed as a likely cause of the Veteran's lung disorders, is secondary to PTSD, a preponderance of the evidence is against such a claim.  The April 2015 VA mental health examiner rendered a negative opinion in this regard.  Although the examiner phrased the opinion as his being "unable to opine that it is at least as likely as not that PTSD caused the Veteran to use tobacco products after service," the Board finds that the examiner indicates he would be unable to provide a positive opinion due to the lack of credible evidence.  Such an opinion is appropriately probative.  See Burgess v. Shinseki, 2014 WL 279789, *2 (Vet. App. 2014) (finding that the Board did not err in relying an examination as, although the examination included the phrase "resorting to speculation," the examiner did not offer a speculative opinion, but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.).  

Additionally, the Board finds the Veteran's assertions that his cigarette smoking was secondary to PTSD are not sufficiently probative.  Such assertions were made only in the context of a claim for compensation, and the Veteran has not shown himself to have adequate knowledge to make such assertions competently.  Here, there are no Jandreau-type exceptions.

Based on the foregoing, a preponderance of the credible evidence is against the claims.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a lung disability, to include COPD and emphysema, including as secondary to herbicide exposure, is denied.

Service connection for scar tissue of the lungs, including as secondary to herbicide exposure, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


